Citation Nr: 1027135	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-14 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
arthritis of the left shoulder.

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the cervical spine.

3.  Entitlement to an evaluation in excess of 10 percent prior to 
January 1, 2010, and a rating in excess of 20 percent beginning 
January 1, 2010, for low back strain with degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from August 
1943 to February 1946 and from June 1951 to February 1969.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which continued the previously assigned 20 percent rating 
for arthritis of the left shoulder, the previously assigned 10 
percent rating for arthritis of the cervical spine, and the 
previously assigned 10 percent rating for low back strain with 
degenerative joint disease.  Thereafter, the Veteran perfected an 
appeal as to the evaluations assigned for his service-connected 
left shoulder, cervical spine, and lumbar spine disabilities.

In a May 2007 rating decision, the RO granted entitlement to 
service connection and assigned a separate 10 percent rating for 
radiculopathy of the left lower extremity associated with the 
Veteran's service-connected lumbar spine disability, effective 
October 7, 2005.

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of that 
hearing has been associated with the record.

This case was before the Board in August 2009 when it was 
remanded for additional development.

In a May 2010 rating decision, the RO granted an increased 20 
percent rating for low back strain with degenerative joint 
disease, effective January 1, 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is right hand dominant.  Throughout the period of 
the appeal, arthritis of the left shoulder was manifested by 
limitation of motion with pain but no evidence of limitation of 
motion to 25 degrees from the side.  There is no ankylosis of the 
scapulohumeral articulation, or impairment of the humerus, such 
as loss of the head of the humerus (flail shoulder), nonunion of 
the shoulder (flail joint), or fibrous union of the humerus. 

2.  Throughout the period of the appeal, arthritis of the 
cervical spine has been manifested by limitation of forward 
flexion to no less than 40 degrees with pain; combined limitation 
of motion of the cervical spine has not been limited to 170 
degrees; and muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis has not been not present.

3.  For the period prior to January 1, 2010, low back strain with 
degenerative joint disease was manifested by limitation of 
forward flexion of the thoracolumbar spine to no less than 80 
degrees; combined range of motion of the thoracolumbar spine was 
not limited to 120 degrees or less; and muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis was not present.  

4.  For the period beginning January 1, 2010, low back strain 
with degenerative joint disease has been manifested by limitation 
of forward flexion of the thoracolumbar spine to no less than 55 
degrees; ankylosis and incapacitating episodes are not shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
arthritis of the left shoulder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5201,5202, 
5203 (2009).

2.  The criteria for an evaluation in excess of 10 percent for 
arthritis of the cervical spine are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases, and 
Injuries of the Spine and Formula for Rating Intervertebral Disc 
Disease on the Basis of Incapacitating Episodes (2009).

3.  The criteria for a rating in excess of 10 percent prior to 
January 1, 2010, and a rating in excess of 20 percent beginning 
January 1, 2010, for low back strain with degenerative joint 
disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
General Rating Formula for Diseases, and Injuries of the Spine 
and Formula for Rating Intervertebral Disc Disease on the Basis 
of Incapacitating Episodes (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Courts have 
been fulfilled by information provided to the Veteran by 
correspondence dated in November 2004, March 2006, May 2008 and 
November 2009.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate her claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA will 
request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353- 
23,356 (Apr. 30, 2008).

The Veteran has been provided ample opportunity to 
respond/supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may have 
occurred earlier in the process.

The Veteran's service treatment records (STRs) are associated 
with his claims file, as are pertinent, available, post-service 
treatment records.  Further pertinent evidence (private treatment 
records from The Spine and Rehabilitation Center for the period 
from October 2005 to the present and a lumbar spine MRI report 
from February 2006) appears to be outstanding.  However, such 
evidence may not be obtained without the Veteran's cooperation.  
The RO attempted further development, and initiated such by 
requesting records or a release from the Veteran for additional 
private treatment records in November 2009.  However, neither the 
Veteran nor his representative responded to such inquiry and 
further development could not proceed without their cooperation.   
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information that 
is essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In addition, the August 
2009 remand requested that the RO attempt to obtain the Veteran's 
Social Security Administration (SSA) records.  A November 2009 
SSA response indicates that the Veteran's medical records had 
been destroyed.  A November 2009 RO letter notified the Veteran 
and his representative that SSA was unable to provide VA with the 
requested medical evidence and asked the Veteran to send a copy 
of the SSA records if he had them.  The Veteran has not responded 
to this request.  As these records are unavailable, VA has 
completed its duty to assist regarding obtaining the Veteran's 
SSA records.  The RO arranged for examinations in 2005, 2007 and 
2010; the Veteran reported for these examinations.  Evidentiary 
development in these matters is complete to the extent possible.  
VA's duty to assist is met.  Accordingly, the Board will address 
the merits of these claims.

Increased Ratings -Law and Regulations - General

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Court has held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2009).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claims.

Left Shoulder

Law and Regulations - Specific

520
0
Scapulohumeral articulation, ankylosis of:
Majo
r
Minor

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from side
50
40

Intermediate between favorable and unfavorable
40
30

Favorable, abduction to 60°, can reach mouth 
and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2009)

520
1
Arm, limitation of motion of:
Majo
r
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009)

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all arm 
movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2009)

520
3
Clavicle or scapula, impairment of:
Majo
r
Mino
r

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2009)

       
38 C.F.R. § 4.71, Plate I (2009)

Factual Background and Analysis

Historically, the Veteran's STRs note recurrent treatment for 
shoulder pain.  Following service, an October 1986 VA examination 
report notes the Veteran's complaints of shoulder pain and X-ray 
findings of arthritis of the left shoulder.  Range of motion of 
the left shoulder was from 0 degrees of extension to 90 degrees 
of flexion, rotation to 40 degrees internally and externally, and 
abduction to 90 degrees.  The examiner noted that the Veteran is 
right handed.  A November 1986 rating decision granted service 
connection for arthritis of the left (minor) shoulder, rated 20 
percent disabling.

In October 2004, the Veteran submitted a claim for increased 
rating.

An April 2005 VA examination report noted the Veteran's 
complaints of constant left shoulder pain, and some relative 
weakness as well as fatigability and lack of endurance.  He 
reported flare-ups as occasional increases in pain when he tried 
to do overhead reaching or any load bearing without the other 
extremity. He denied locking, giving way and instability.  Active 
range of motion of the left shoulder, with pain, was 90 degrees 
of flexion, 90 degrees of abduction, 80 degrees of internal 
rotation and 80 degrees of external rotation.  There was no 
atrophy of the rotator cuff musculature.  The examiner noted that 
past X-ray films revealed some osteoarthritic changes.  The 
diagnosis was degenerative arthritis of the left shoulder with 
limited motion.  

A May 2007 VA examination report noted the Veteran's complaints 
of constant left shoulder pain that was worse with lifting and 
moving.  He rated the pain as 5/10, with 10 being the greatest 
pain.  He stated that if he raised his left arm above his 
shoulder he had severe pain.  He was unable to drive for longer 
than one hour.  He denied any episodes of locking, giving out, or 
dropping things.  The shoulder did not swell or become red.  He 
had no history of surgery.  On examination, there was some 
decrease in muscle mass on the left as compared to the right; 
however, strength seemed intact bilaterally.  There was some 
tenderness to palpation but no swelling, redness, warmth, or 
guarding.  Active range of motion was measured as: flexion from 0 
to 150 degrees with pain at 108 degrees; abduction from 0 to 110 
degrees with pain at 90 degrees; external rotation form 0 to 45 
degrees with pain at the end of the range of motion; and internal 
rotation from 0 to 80 degrees with pain at 45 degrees.  Following 
repetitive range of motion testing, some pain but no additional 
limitation of motion was noted.  X-ray report noted findings of 
moderate degenerative joint disease of the AC joint and 
glenohumeral joint.  There was an incidental finding of a slight 
bowing deformity of the proximal humerus suggesting an old healed 
fracture.

During an April 2009 travel Board hearing, the Veteran testified 
that he had pain in his shoulder when lifting his arm.  During 
the hearing the Veteran lifted his arm above shoulder level.

A January 2010 VA examination report notes the Veteran's 
complaints of constant left shoulder pain that worsened with 
movement, such as raising his arm and lifting  He felt that the 
arm was weak at times, and he had dropped things on occasion.  He 
reported that the pain varied in intensity.  The Veteran also 
reported difficulty putting on his shirt and driving.  When 
sleeping, if he turned onto his left shoulder. He would wake up.  
He used vicodin, 3-4 tabs a week.  On examination, no redness, 
swelling, weakness, or instability was noted.  Range of motion 
was: forward flexion from 0 to 112 degrees with pain at the end 
of the range of motion; abduction from 0 to 98 degrees with pain 
at the end of the range of motion; external rotation from 0 to 45 
degrees with pain at the end of the range of motion; and internal 
rotation from 0 to 85 degrees with little pain.  After repetitive 
motion, range of motion was decreased by 12 degrees (flexion to 
100 degrees) due to pain, weakness and incoordination.  X-ray 
findings from October 2009 included no fractures or dislocations, 
mild degenerative changes in the AC joint, and displacement of 
the humeral head just below the acromion which was thought to 
perhaps represent rotator cuff tendon injury (clinical 
correlation was recommended).  

The Veteran is currently assigned a 20 percent rating for his 
left shoulder disability.  A close review of the record revealed 
no distinct period during which the criteria for the next higher 
(30 percent) rating were met.  See Hart, supra.  

Even considering the Veteran's complaints of pain (see 38 C.F.R. 
§§ 4.40, 4.45, 4.59), none of the medical evidence of record 
shows evidence of limitation of motion to 25 degrees from the 
side as is required for a rating in excess of 20 percent. 

As for a rating under Diagnostic Codes 5200 or 5202, as noted 
above, during the period of the appeal, there is no objective 
evidence of ankylosis of the scapulohumeral articulation, or 
impairment of the humerus, such as loss of the head of the 
humerus (flail shoulder), nonunion of the shoulder (flail joint), 
or fibrous union of the humerus.  Accordingly, the criteria 
pertaining to those disabilities are not applicable in this case.  
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.

The Board has considered the Veteran's contentions, but finds 
that the evidence does not support his claim for an increased 
rating.  Accordingly, the claim must be denied.

Spine Disabilities

Law and Regulations - Specific

The Spine
5235
Vertebral fracture or dislocation
General Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest 
five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months 
40

With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months 
20
 
With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each spinal 
segment are clearly distinct evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine whichever method results 
in a higher evaluation for that segment. 
Effective September 26, 2003

   
Cervical Spine
38 C.F.R. § 4.71, Plate 5 (2009)


   
Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2009)


Arthritis of the Cervical Spine - Factual Background and Analysis

Historically, the Veteran's STRs note the Veteran's complaints of 
cervical strain.  Following service, X-ray findings included disc 
narrowing at C6-7 with hypertrophic spurring throughout the 
cervical spine.  An April 1993 rating decision granted service 
connection for arthritis of the cervical spine, rated 10 percent 
disabling. 

In October 2004, the Veteran submitted a claim for increased 
rating.

An April 2005 VA spine examination report notes the Veteran's 
complaints of pain and stiffness in the neck, which flared-up on 
occasion.  When he drove, looking backwards caused neck pain.  He 
denied any additional limitation of motion or functional 
impairment, other than additional discomfort, during these flare-
ups, which were described as waxing and waning pain in the neck.  
On examination, range of motion of the cervical spine was: 
forward flexion 45 out of 45 degrees; extension 25 out of 45 
degrees with pain; lateral flexion 0 to 45 degrees bilaterally; 
left lateral rotation 70 out of 80 degrees with pain at both 
extremes; and right lateral rotation 60 out of 80 degrees with 
pain at both extremes.  The examiner noted that previous X-ray 
studies had revealed degenerative joint disease of the cervical 
spine.

During a May 2007 VA spine examination, the Veteran complained of 
constant neck pain that was worse with sudden movements or 
turning his head.  He experienced frequent headaches to the back 
of the head, and had trouble turning his head when driving or 
sleeping.  Examination revealed mild pain to palpation but no 
spasm.  Range of motion of the cervical spine was: forward 
flexion from 0 to 45 degrees with pain at the end; extension from 
0 to 35 degrees with pain at the end; lateral flexion from 0 to 
30 degrees bilaterally with pain at the end; left lateral 
rotation from 0 to 80 degrees with pain at 40 degrees; and right 
lateral rotation from 0 to 75 degrees with pain at 45 degrees.  
With repetitive (5/5) testing, some complaints of pain but no 
additional limitation or change in range of motion was noted.  X-
ray studies revealed moderate osteophytosis including a disk 
disease of C6-C7, characterized by the examiner as a minor 
abnormality.

A January 2010 VA examination report notes the Veteran's 
complaints of neck pain and cracking with occasional radiation to 
his upper left arm.  He stated that he had difficulty driving.  
The examiner noted that there were no incapacitating episodes in 
the past 12 months.  The Veteran stated that pain was constant 
and varied throughout the day, with no significant flare-ups.  On 
examination, there was no objective evidence of pain (only 
subjective complaints).  There was no guarding and no weakness in 
the upper extremities.  Range of motion of the cervical spine 
was: forward flexion from 0 to 42 degrees with pain at 40 
degrees; extension from 0 to 43 degrees with pain at 40 degrees; 
left lateral flexion from 0 to 29 degrees with pain at the end; 
right lateral flexion from 0 to 28 degrees with pain at the end; 
left lateral rotation from 0 to 65 degrees with pain at the end; 
right lateral rotation from 0 to 70 degrees with pain at the end.  
The examiner stated that there was no change in symptoms and no 
additional functional limitations or changes in range of motion 
on repetitive (3/3) testing.  On neurological examination, upper 
extremities were intact.  Motor examination was 5/5 bilaterally.  
X-ray studies revealed a moderate degenerative disc disease at 
C6-C7 and mild changes of cervical spondylosis from C3-C4 through 
C7-T1.  The diagnosis was moderate degenerative disc disease and 
degenerative joint disease of the cervical spine.

Based on the foregoing medical evidence, the Board finds that the 
evidence does not show that the Veteran's cervical spine disorder 
has been manifested by symptomatology that more nearly 
approximates the criteria for the next higher rating, that is, 20 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine, at any point during the appeal period.  
For the period of the appeal, there is no indication that 
cervical flexion has been to less than 40 degrees.  Furthermore, 
even taking into account the Veteran's complaints of pain, 
combined range of motion, at its worst, has been well in excess 
of 170 degrees.  Spasm or guarding sufficient to produce abnormal 
contour has not been noted.  There has been no basis for rating 
neurological symptoms separately since such pathology is not 
shown.

Significantly Diagnostic Code 5243 (for intervertebral disc 
syndrome) does not apply, as the evidence does not show such 
pathology (incapacitating episodes).

The Board has considered the Veteran's contentions, but finds 
that the evidence does not support his claim for an increased 
rating.  Accordingly, the claim must be denied.

Low Back Strain with Degenerative Arthritis - Factual Background 
and Analysis

Prior to January 1, 2010

Historically, the Veteran's STRs note that the Veteran was seen 
for postural back strain.  Following service, an October 1986 VA 
examination report notes the X-ray findings of nonmarginal 
syndesmophytes in the upper lumbar area with obliteration of the 
upper limb of the right sacroiliac joint.  A November 1986 rating 
decision granted service connection for low back strain with 
degenerative joint disease, rated 10 percent disabling. 

In October 2004, the Veteran submitted a claim for increased 
rating.

An April 2005 VA spine examination report notes the Veteran's 
complaints of mechanical low back pain.  He denied any history of 
surgical procedures or any use of a back brace or assistive 
devices.  He denied any unsteadiness or falls.  On examination, 
symmetry of the spine was normal.  There was some tenderness on 
palpation.  There was some guarding, especially with extension.  
Range of motion of the thoracolumbar spine was: forward flexion 
from 0 to 80 degrees; extension from 0 to 25 degrees with pain; 
and lateral rotation from 0 to 25 degrees bilaterally with 
minimal discomfort.  No range for lateral flexion was provided.  
The examiner noted that there was no change or added limitation 
due to repetition or resistance of motion.  On neurological 
examination, sensation was intact.  Motor examination showed no 
atrophy with good strength in the extremities.  Reflexes were 
normal.  X-ray studies revealed spondylosis at L5 with normal 
disk spaces and without marginal spurring at all disk levels.  
Osteoarthritic changes were seen in the facet joints of the lower 
two lumbar levels.  

An October 2005 private referral notes that the Veteran's lumbar 
degenerative joint disease caused persistent pain that was 
nonresponsive to conservative measures.

A November 2005 VA MRI report showed multilevel degenerative disc 
disease of the lumbosacral spine.

A May 2007 VA spine examination report notes the Veteran's 
complaints of constant low back pain that was worse with bending, 
lifting, sitting more than one hour and walking more than 1/2 
block.  He denied any radiation of the pain but did state that 
his legs sometimes gave out.  He used a cane with prolonged 
walking.  He denied any bladder or bowel complaints.  On 
examination, there was some tenderness to palpation but no 
guarding and no muscle spasm.  Lasegue's sign was negative.  
Range of motion was: forward flexion from 0 to 81 degrees with 
pain at 70 degrees; extension from 0 to 30 degrees with pain at 
25 degrees; lateral flexion from 0 to 25 degrees with pain at 20 
degrees bilaterally; left lateral rotation from 0 to 30 degrees 
with pain the end; and right lateral rotation from 0 to 20 
degrees with pain at the end.  On repetitive (3/3) testing, the 
Veteran complaints of pain and dizziness but no additional 
limitations or changes in range of motion were noted.  Sensory 
examination revealed some decrease to touch, vibration and 
pinprick of the bilateral lower legs to the mid calves.  Motor 
examination was 5/5.  Reflexes were 1+ and equal.  The examiner 
noted that October 2005 EMG study results revealed: sensorimotor 
peripheral neuropathy, worse in the legs and moderate in the left 
upper limb; probably left carpal tunnel syndrome; and chronic 
lesion of the left low lumbar nerve root.  The diagnosis was 
degenerative disc disease of the lumbosacral spine with left leg 
radiculopathy.

In a May 2007 rating decision, the RO granted entitlement to 
service connection and assigned a separate 10 percent rating for 
radiculopathy of the left lower extremity associated with the 
Veteran's service-connected lumbar spine disability, effective 
October 7, 2005.  (This rating has not been appealed and is not 
for consideration in this decision.)

Based on the foregoing medical evidence, the Board finds that the 
evidence does not show that the Veteran's low back disorder was 
manifested by symptomatology that more nearly approximates the 
criteria for the next higher rating, that is, 20 percent under 
the General Rating Formula for Diseases and Injuries of the 
Spine, at any point during the period prior to January 1, 2010.  
For this period, there is no indication that thoracolumbar 
flexion was limited to 60 degrees or less.  Furthermore, combined 
range of motion was well in excess of 120 degrees.  (The April 
2005 VA examination report did not provide all the pertinent 
ranges of motion but combined range of motion in VA examination 
in May 2007 was 185 degrees.)  Spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis was not 
present.  

(The Veteran has been assigned a separate 10 percent rating for 
radiculopathy of the left lower extremity associated with his 
service-connected lumbar spine disability.  This disability is 
not subject to this appeal therefore there is no basis for a 
discussion about the rating for neurological symptoms.) 

Significantly Diagnostic Code 5243 (for intervertebral disc 
syndrome) does not apply, as the evidence does not show such 
pathology (incapacitating episodes) for the period at issue.

The Board has considered the Veteran's contentions, but finds 
that the evidence does not support his claim for an increased 
rating for the period prior to January 1, 2010.  Accordingly, the 
claim must be denied.



Beginning January 1, 2010

A January 1, 2010 VA examination report notes the Veteran's 
complaints that his low back pain with radiation into the left 
hip was getting worse.  He stated that his pain was constant, but 
varied between moderate and severe depending on activities.  He 
denied any incapacitating episodes, bowel complaints, or bladder 
complaints.  He used a cane to walk.  His activities of daily 
living were independent.  Examination revealed no listing or 
kyphosis, but flattened lordosis, slumped sitting posture and 
gait that was slightly unsteady without a cane.  Range of motion 
was: forward flexion from 0 to 64 degrees; extension from 0 to 20 
degrees; left lateral flexion form 0 to 20 degrees; right lateral 
flexion from 0 to 16 degrees; and lateral rotation from 0 to 25 
degrees bilaterally.  There was pain at the end of all ranges.  
With repetitive (3/3) testing, there was an increase in pain, 
especially on straightening up.  There was a loss of flexion of 9 
degrees (to 55 degrees) after repetition.  Neurological 
examination revealed decreased touch, vibration and pinprick of 
the feet due to diabetic peripheral neuropathy.  Muscle strength 
was 5/5 bilaterally.  Lasegue's sign was negative.  X-ray studies 
revealed large bridging osteophytes/syndesmophytes.  With the 
preservation of disc height, these findings likely represented 
changes of diffuse idiopathic skeletal hyperostosis rather than 
degenerative osteophytosis.  There was mild scoliosis of the 
thoracic spine with convexity to the right side.

In a May 2010 rating decision, the RO granted an increased 20 
percent rating for low back strain with degenerative joint 
disease, effective January 1, 2010.

For the period beginning January 1, 2010, the medical evidence 
does not show that the Veteran's lumbar spine disability has been 
productive of incapacitating episodes (as defined above) of at 
least 4 weeks but less than 6 weeks during a 12 month-month 
period so as to warrant an increased rating under Diagnostic Code 
5243.  In fact, during the January 2010 VA examination, the 
Veteran denied any incapacitating episodes whatsoever.  
Furthermore, the medical evidence does not show that forward 
flexion of the thoracolumbar spine was limited to 30 degrees, or 
favorable ankylosis of the thoracolumbar spine so as to warrant 
an increased rating under the General Rating Formula.

(Again, the Veteran has been assigned a separate 10 percent 
rating for radiculopathy of the left lower extremity associated 
with his service-connected lumbar spine disability.  This 
disability is not subject to this appeal therefore there is no 
basis for a discussion about the rating for neurological 
symptoms.)

There are no other potentially applicable rating criteria that 
would provide for an increased rating for the period beginning 
January 1, 2010.  The Board has considered the evidentiary 
equipoise rule in reaching this decision but has determined that 
it does not apply because the preponderance of the evidence is 
against this claim.  Accordingly, it must be denied.

Extra-Schedular Consideration

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, the 
Board finds that there is no showing that, at any point during 
the period of the appeal, the Veteran's left shoulder, cervical 
spine and/or lumbar spine disabilities has reflected so 
exceptional or so unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b).  In this regard, although the Veteran 
retired in 1969 and is currently not working, none of these 
disabilities have objectively been shown to markedly interfere 
with employment.  There is also no objective evidence that any of 
these disabilities have warranted frequent periods of 
hospitalization, or that any disabilities has otherwise rendered 
impractical the application of the regular schedular standards.  
In the absence of evidence of any of the factors outlined above, 
the criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 20 percent for residuals of arthritis of 
the left shoulder is denied.

A rating in excess of 10 percent for arthritis of the cervical 
spine is denied.

A rating in excess of 10 percent prior to January 1, 2010, and a 
rating in excess of 20 percent beginning January 1, 2010, for low 
back strain with degenerative joint disease, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


